DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the December 31, 2020. Claims 1-2, 9, and 12 are amended. 
Claims 1-15 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                            
Claims 1-6, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al. (US Publication US 2015/0373055 A1) hereafter Chandhoke, in view of Ngoe D. Dao (US Publication 2019/0327636) hereafter Dao.
Regarding claim 9, Chandhoke teaches an apparatus for real-time-capable data transmission between two networks, comprising: 
a first interface connected to a first network (network 145) [see Fig. 1]; 
a first real-time-capable communication system having a first real-time mechanism for real-time-capable data transmission, the first real-time-capable communication system set up in the first network (a first network may be configured to operate according to a first real time network protocol and the data routing may maintain real time behavior between the first network and the one or more second networks) [see Abstract];
a second interface connected to a second network (network 155) [see Fig. 1]; 
a second real-time-capable communication system having a second real-time mechanism for real-time-capable data transmission, the second real-time-capable communication system set up in the second network (each of one or more second networks may be configured to operate according to respective second real time traffic protocols and the data routing may maintain real time behavior between the first network and the one or more second networks) [see Abstract]; and 
a mapping module configured to reciprocally map the first real-time mechanism of the first real-time-capable communication system and the second real-time mechanism of the second 
However, in the same field of endeavor, Dao discloses the claimed limitation of wherein the first real-time mechanism and the second real-time mechanism each relate to allocation of data transmission capacities (paragraphs 0031-32, 0046).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Daos’ service monitoring with Chandhoke. One would be motivated to have real time mechanisms to ensure data transmission with quality of service within the respective network service data accordingly.
Regarding claim 10, Chandhoke further teaches the apparatus according to claim 9, wherein: the first interface is configured such that the mapping module reads in settings and outputs settings according to the first real-time mechanism, and/or the second interface is configured such that the mapping module reads in settings and outputs settings according to the second real-time mechanism [see Fig. 1 and Abstract].
Claim 1 is rejected under the same rationale set forth above to claim 9.
Regarding claim 2, Chandhoke further teaches the method according to claim 1, wherein the first real-time mechanism and the second real-time mechanism each relate to prioritization of 
Regarding claim 3, Chandhoke further teaches the method according to claim 1, wherein the real-time-capable data transmission from the one of the first and the second networks to the other of the first and the second networks, comprises: mapping, with the mapping module, (i) settings of the data packet transmitted in the one of the first and the second networks according to the corresponding one of the first and the second real-time mechanisms to (ii) settings according to the real-time mechanism of the real-time-capable communication system set up in the other of the first and the second networks [see Fig. 1 and Abstract]. 
Regarding claim 4, Chandhoke further teaches the method according to claim 1, wherein the real-time-capable data transmission from the one of the first and the second networks to the other of the first and the second networks, comprises: transferring, with the mapping module, (i) settings in the one of the first and the second networks according to the corresponding one of the first and the second real-time mechanisms to (ii) the other of the first and the second networks according to the real-time mechanism of the real-time-capable communication system set up in the other of the first and the second networks [see Fig. 1 and Paragraphs 0027, 0077 & 0142].
Regarding claim 5, Chandhoke further teaches the method according to claim 1, comprising: connecting the first network to the mapping module via a first interface, wherein the mapping module reads in settings and outputs settings according to the first real-time mechanism via the first interface; and/or connecting the second network to the mapping module via a second interface, wherein the mapping module reads in settings and outputs settings according to the second real-time mechanism via the second interface [see Fig. 1 and Paragraphs 0142 & 0148].
Regarding claim 6, Chandhoke further teaches the method according to claim 1, wherein at least one of the first real-time-capable communication system and the second real-time-capable communication system is based on Ethernet, IEEE 802 standards, and/or on TSN standards [see Paragraphs 0081 & 0109].
Claim 12 is rejected under the same rationale set forth above to claim 9. In addition, Chandhoke further teaches user in the network [see Paragraph 0059] and thus can be referred to as subscriber of the network.
Regarding claim 13, Chandhoke further teaches the system for real-time-capable data transmission of claim 12, further comprising: 
a third network in which the first real-time-capable communication system having the first real-time mechanism for real-time-capable data transmission or a third real-time-capable communication system having the third real-time mechanism for real-time-capable data transmission is set up, wherein the apparatus is a first apparatus, wherein the system further includes a second apparatus configured to connect the second network and the third network to one another, and wherein the second apparatus includes a third interface connected to the second network, a fourth interface connected to the third network (Fig. 8 shows multiples interfaces connected to multiple networks for real-time data routing) [see Fig. 8], and another mapping module configured to reciprocally map the second real-time mechanism of the second real-time-capable communication system and the third real-time mechanism of the third real-time-capable communication system to one another (the switch is configured with a mapping that specifies data routing between the plurality of ports, wherein the switch is configured to: route packets between the first network and the one or more second networks based on the mapping, thereby 
Regarding claim 14, Chandhoke further teaches the method according to claim 1, wherein a computer program causes a computing unit to carry out the method when the computer program is executed on the computing unit [see Paragraph 0059].
Regarding claim 15, Chandhoke further teaches the method according to claim 14, wherein a machine-readable storage medium has the computer program stored thereon [see Paragraph 0059 and claim 14 on page 16].
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al. (US Publication US 2015/0373055 A1) hereafter Chandhoke, in view of Ngoe D. Dao (US Publication 2019/0327636) hereafter Dao, in further view of Neumann et al (Hereafter, Neuman), “Towards Integration of Industrial Ethernet with 5G Mobile Networks”. IEEE, 2018.
Regarding claim 11, Chandhoke-Dao discloses wherein the mapping module is configured to reciprocally map the first real-time mechanism ([see Fig. 1 and Abstract and claim 1 on page 15]), but fail to disclose wherein the mapping module is configured to reciprocally map the first real-time mechanism based on TSN standards and the second real-time mechanism based on 5G standards to one another.
However, in the same field of endeavor, Neumann teaches the claimed limitation of wherein the mapping module is configured to reciprocally map the first real-time mechanism based on TSN standards and the second real-time mechanism based on 5G standards to one another (forming and handling a hybrid network comprising Industrial Ethernet/Time Sensitive Networking (TSN) and 5G [see Neumann, Introduction part I]).

Regarding claim 7, Chandhoke-Dao does not explicitly teach the method according to Claim 1, wherein at least one of the first real-time-capable communication system and the second real-time-capable communication system is a real-time-capable mobile radio network and/or is based on 5G standards. Neumann teaches forming and handling a hybrid network comprising Industrial Ethernet/Time Sensitive Networking (TSN) and 5G [see Neumann, Introduction part I]. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Chandhoke and Neumann in order to form and handle a hybrid network comprising Industrial Ethernet/Time Sensitive Networking (TSN) and 5G and route packets between the first network and the one or more second networks based on the mapping.
Claim 8 is rejected under the same rationale set forth above to claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/FARZANA B HUQ/Primary Examiner, Art Unit 2455